Exhibit 10.1

 

LOGO [g507442g13d59.jpg]

AGREEMENT AND GENERAL RELEASE

Agreement and General Release (“Agreement”), by and between Maureen O’Connell
(“Employee” or “you”) and Scholastic Inc. (the “Company”).

Separation from Employment.

(a) Separation Date. You acknowledge that your last day of employment is
October 27, 2017 (the “Separation Date”) at which time your employment with the
Company will be terminated. After the Separation Date, you shall not represent
yourself as being an employee, officer, agent or representative of the Company
or any Company Entities (as hereinafter defined) for any purpose. The Separation
Date shall be the termination date for purposes of participation in and coverage
under all benefit plans and programs sponsored by or through the Company
Entities, as defined in paragraph 4, except as specified in paragraph 2 below.
You acknowledge and agree that the Company shall have no obligation to rehire
you, or to consider you for employment after the Separation Date. You
acknowledge that the representations in this paragraph constitute a material
inducement for the Company to provide the payments and benefits to you pursuant
to paragraph 2 of this Agreement and that you would not receive the pay and/or
benefits described in this Agreement absent your execution of this Agreement.

(b) Payment of Wages and Vacation. No later than the next regular payroll date
following the Separation Date, you will receive payment for wages due and owing
through the Separation Date, as well as for any accrued but unused vacation days
through the Separation Date.

Consideration. Following the 8th day from the date on which you sign the
Agreement, (the “Effective Date), and in exchange for your waiver of claims
against the Company Entities and compliance with other terms and conditions of
this Agreement, the Company will:

(a) Pay you thirty-three (33) months of severance pay in the gross amount of
$2,062,500.00 (Two Million Sixty-Two Thousand Five Hundred Dollars), subject to
tax withholding and other applicable deductions. This payment will be made in a
lump sum in accordance with Section 2(g) below;

(b) Pay you a lump sum to purchase COBRA coverage in the gross amount of
$21,362.00 (Twenty-One Thousand Three Hundred and Sixty-Two Dollars), subject to
tax withholding and other applicable deductions. This payment will be made in a
lump sum in accordance with Section 2(g) below;

(c) Pay you a prorated MIP bonus accrued as of the Separation Date, in the gross
amount of $148,437.50 (One Hundred Forty-Eight Thousand Four Hundred
Thirty-Seven Dollars and Fifty Cents), subject to tax withholding and other
applicable deductions. This payment will be made in a lump sum in accordance
with Section 2(g) below;



--------------------------------------------------------------------------------

(d) Pay you a lump sum amount of $54,500.00 for your reasonable attorneys’ fees
in accordance with Section 2(g) below, for which you will receive a 1099 tax
form; and

(e) On and as of the Separation Date, immediately vest in you all unvested
equity interests granted to you under the 2011 Stock Incentive Plan, any
amendment thereto, and any other stock incentive plans, as amended, including
but not limited to (i) stock options, (ii) shares of restricted stock,
(iii) restricted stock units and (iv) performance shares, granted to you
(including but not limited to that purchased under the Management Stock Purchase
Plan and any other plan or agreement). In accordance with your August 3, 2015
Restricted Stock Unit Agreement, Section 2(c) – Section 409A Award, and any
other applicable Restricted Stock Unit Agreement, distribution pursuant thereto
will be delayed until six months after the Separation Date and such distribution
shall be made on the first business day of the seventh month following the
Separation Date. As an individual with inside information, you are restricted
from selling stock until after the Company’s second quarter earnings release on
December 14, 2017.

(f) Include a statement in the required 8K filing regarding the material terms
of this Agreement and that your termination was not for cause, which shall be
filed within the time required by law.

(g) All amounts due you under this Section 2 shall be paid to you in a lump sum
no later than the next regularly scheduled pay period following the Effective
Date, which shall be December 15, 2017.

3. You acknowledge and agree that the payments and other benefits provided
pursuant to this Agreement: (i) are in full discharge of any and all liabilities
and obligations of the Company to you, monetarily or with respect to employee
benefits or otherwise, including but not limited to any and all obligations
arising under any alleged written or oral employment agreement, policy, plan or
procedure of the Company and/or any alleged understanding or arrangement between
you and the Company, other than the Company’s obligation to comply with this
Agreement; and (ii) exceed any payment, benefit, or other thing of value to
which you might otherwise be entitled under any policy, plan or procedure of the
Company and/or any agreement between you and the Company; provided however this
does not apply to and shall not discharge any rights or claims that you may have
under the provisions of any qualified retirement plans (401(k) and Cash Balance
Plan) maintained by the Company and/or Company Entities in which you
participated during your employment.

4. Release.

(a) In consideration for the payments and benefits to be provided you pursuant
to paragraph 2 above, you, for yourself and for your heirs, executors,
administrators, trustees, legal representatives and assigns (hereinafter
referred to collectively as “Releasors”), forever release and discharge the
Company and its past, present and future parent entities, subsidiaries,
divisions, affiliates and related business entities, successors and assigns,
assets, employee benefit plans or funds, and any of its or their respective
past, present and/or future directors, officers, fiduciaries, agents, trustees,
administrators, employees and assigns, whether acting on behalf of the Company
or in their individual capacities (collectively the “Company Entities”) from any



--------------------------------------------------------------------------------

and all claims, demands, causes of action, fees and liabilities of any kind
whatsoever, whether known or unknown, which you ever had, now have, or may have
against any of the Company Entities by reason of any act, omission, transaction,
practice, plan, policy, procedure, conduct, occurrence, or other matter up to
and including the date on which you sign this Agreement.

(b) Without limiting the generality of the foregoing, this Agreement is intended
to and shall release the Company Entities from any and all claims, whether known
or unknown, which Releasors ever had, now have, or may have against the
Companies Entities arising out of your employment and/or your separation from
that employment, including, but not limited to:

(i) any claim under the Age Discrimination in Employment Act, Older Workers
Benefit Protection Act, Title VII of the Civil Rights Act of 1964, as amended,
the Americans with Disabilities Act, as amended by the ADA Amendments Act of
2008, the Equal Pay Act, the Employee Retirement Income Security Act of 1974, as
amended, (excluding claims for accrued, vested benefits under any employee
benefit or pension plan of the Company Entities subject to the terms and
conditions of such plan and applicable law), the Worker Adjustment and
Retraining Notification Act, the Family and Medical Leave Act, the Health
Insurance Portability and Accountability Act, the Genetic Information
Nondiscrimination Act, the National Labor Relations Act, the Dodd-Frank Wall
Street Reform and Consumer Protection Act, the Fair Labor Standards Act, the
Occupational Safety and Health Act, and the Sarbanes-Oxley Act;

(ii) any claim under the New York State Human Rights Law, New York Executive
Law, as amended, New York Rights of Persons with Disabilities Law, New York
Nondiscrimination Against Genetic Disorders Law, New York Bias Against Cancer
Victims Law, New York Adoptive Parents Child Care Leave Law, New York City
Administrative Code, New York State Constitution, New York City Constitution or
common law;

(iii) any other claim (whether based on federal, state, or local law, statutory
or decisional) relating to or arising out of your employment, the terms and
conditions of such employment, the termination of such employment, and/or any of
the events relating directly or indirectly to or surrounding the termination of
that employment, including but not limited to breach of contract (express or
implied), wrongful discharge, covenant of good faith and fair dealing,
detrimental reliance, retaliation, defamation, emotional distress, compensatory
or punitive damages, claims for benefits or fringe benefits, claims for, or
relating to, stock, stock options, or restricted stock units, claims for
compensation, including but not limited to wages, bonuses, commissions, or
claims for severance of termination pay; and

(c) Nothing in this Agreement shall be a release, waiver or discharge of claims
that may arise after the date on which you sign this Agreement, nor shall it
affect your rights to engage in protected concerted activity under Section 7 of
the National Labor Relations Act. Nothing in this Agreement shall be a release,
waiver or discharge of your right to enforce the terms of this Agreement.
Nothing in this Agreement shall release, waive or discharge any rights or claims
that you may have under the provisions of qualified retirement plans (the 401(k)
and Cash Balance Plan) maintained by the Company and/or Company Entities and in
which you participated during your employment.



--------------------------------------------------------------------------------

5. No Claims Filed. You represent and warrant that you have not commenced,
maintained, prosecuted or participated in any action, suit, charge, grievance,
complaint or proceeding of any kind against Company Entities in any court or
before any administrative or investigative body or agency and/or that you are
hereby withdrawing with prejudice any such complaints, charges, or actions that
you may have filed against Company Entities. You further acknowledge and agree
that by virtue of the foregoing, you have waived all relief available to you
(including without limitation, monetary damages, equitable relief and
reinstatement) under any of the claims and/or causes of action waived in
paragraph 4 above.

6. Liability for Taxes; No Tax Guarantee. You agree that you shall be solely
responsible for the tax consequences with respect to all amounts payable under
this Agreement, and in no event shall Company have any responsibility or
liability, if this Agreement, or any payment described in this Agreement, does
not meet any applicable requirements of the Internal Revenue Code Section 409A.
You acknowledge that Company has provided no advice concerning tax, benefits, or
COBRA eligibility issues in connection with the payments identified in paragraph
2 or the negotiation of this Agreement. You further agree to indemnify and hold
Company harmless from any and all liability, including, without limitation, all
penalties, interest and other costs that may be imposed by the Internal Revenue
Service or other governmental agencies regarding any tax obligations that may
arise from the payments paid to you under this Agreement, except, however, with
respect to any liability or obligation that Company may have had as to
payroll-related tax withholdings.

7. Code Section 409A. The benefits and payments provided under this Agreement
are intended to be exempt from, or comply with, the applicable requirements of
Section 409A of the Internal Revenue Code and shall be limited, construed and
interpreted in accordance with such intent. To the extent that a payment or
benefit hereunder is subject to Section 409A, it is intended that it be paid in
a manner that will comply with Section 409A, including final regulations or any
other guidance issued by the Secretary of the Treasury and the Internal Revenue
Service with respect thereto. Notwithstanding anything herein to the contrary,
any provision of this Agreement that is inconsistent with Section 409A shall be
deemed to be amended to comply with Section 409A.

8. Non-Disparagement. (a) You agree that you will not disparage or encourage or
induce others to disparage the Company and any of the Company Entities,
including but not limited to Dick Robinson, Satbir Bedi, Andrew Hedden, or Iole
Lucchese. For the purposes of this Section 8(a), the term “disparage” means
derogatory comments or statements, whether oral or written, to the business
community, press and/or media, the Company Entities or any individual or entity
with whom any of the Company Entities has a business relationship which would
adversely affect or impugn in any manner (i) the conduct of the business of any
of the Company Entities (including, without limitation, any business plans or
prospects) or (ii) the business reputation of the Company Entities or (iii) the
reputation, character, integrity, qualifications, or ethics of the above-named
individuals who are included in the Company Entities. You agree that the Company
will be injured if you violate this provision.



--------------------------------------------------------------------------------

(b) The Company agrees to instruct Dick Robinson, Satbir Bedi, Andrew Hedden and
Iole Lucchese not to disparage you or encourage or induce others to disparage
you. The Company agrees that you will be injured if Dick Robinson, Satbir Bedi,
Andrew Hedden and/or Iole Lucchese violate this provision. For purposes of this
Section 8(b), the term “disparage” means derogatory comments or statements,
whether oral or written, to the business community, press and/or media, the
Company Entities, or any individual or entity with whom you or any of the
Company Entities has a business relationship, which would adversely affect or
impugn in any manner your reputation, character, integrity, qualifications or
ethics.

9. Reasonable Assistance.

(a) You agree that you will cooperate with the Company and/or the Company
Entities and its or their respective counsel, as reasonably requested by the
Company, in connection with any investigation, administrative proceeding or
litigation relating to any matter that occurred during your employment in which
you were involved or of which you have knowledge. In the event of such a
request, you and the Company will agree on a mutually acceptable rate for your
assistance at that time.

(b) You agree that, in the event you are subpoenaed by any person or entity
(including, but not limited to, any government agency) to give testimony (in a
deposition, court proceeding or otherwise) which in any way relates to your
employment by the Company and/or the Company Entities, you will give prompt
notice of such request to Andrew Hedden, EVP & General Counsel (or his
successor) at 557 Broadway, NY, NY 10012, and will make no disclosure until the
Company and/or the Company Entities have had a reasonable opportunity to contest
the right of the requesting person or entity to such disclosure as long as
compliance herewith does not require you to violate the law or the terms of the
subpoena.

10. Confidentiality of Agreement. The terms and conditions of this Agreement are
and shall be deemed to be confidential, except as required by law, and shall not
be disclosed by you to any person or entity without the prior written consent of
the Company, except if required by law, subpoena or Court or governmental agency
order, and to your accountants, attorneys and/or spouse, provided that, to the
maximum extent permitted by applicable law, rule, code or regulation, they agree
to maintain the confidentiality of the Agreement. You further represent that you
have not disclosed the terms and conditions of the Agreement to anyone other
than your attorneys, accountants and/or spouse. The Company shall also not
disclose the terms and conditions of this Agreement, except if required by law,
subpoena or Court or governmental agency order, and to the Company’s attorneys
and auditors, and those employees with a need to know in order to effectuate the
Company’s obligations in the Agreement.

11. Confidential Information. You agree that you will not, directly or
indirectly, use, disclose, furnish or make accessible to any third party any
confidential, sensitive and/or proprietary information learned, discovered,
developed, conceived or prepared by you during or as a result of your employment
by the Company. For purposes of this Paragraph, confidential, sensitive and/or
proprietary information shall include but not be limited to: customer
information, financial information, business plans and policies, methods of
operation, strategic initiatives, and business development plans; it shall not
include any information which (i) was rightfully known by you prior to your
employment by the Company; (ii) becomes publicly



--------------------------------------------------------------------------------

available without any fault or involvement by you; or (iii) is generally known
prior to the date upon which you propose to use, disclose, furnish or make
assessable to any third party such information. Nothing herein precludes you
from responding to an order of a court or governmental agency or subpoena,
provided you comply with Section 9(b).

12. Non-Solicitation. You agree that for twelve (12) months after the Separation
Date, you will not, without the written prior consent of the Company, directly
or indirectly, on your own behalf or on behalf of any other person or entity,
solicit, contact, approach, encourage, induce or attempt to solicit, contact,
approach, encourage or induce any of the employees or agents of the Company or
the Company Entities to terminate their employment or agency with the Company
and/or the Company Entities. You further agree that for six (6) months after the
Separation Date, you will not, without the written prior consent of the Company,
directly or indirectly, on your own behalf or on behalf of any other person or
entity, solicit, contact, approach, encourage, induce or attempt to solicit,
contact, approach, encourage or induce any of the Company or Company Entities’
customers, vendors, or suppliers to terminate or alter their relationship or
contractual relations with the Company and/or the Company Entities.

You represent that you have not violated this Section 12 during the period
between the Separation Date and the Effective Date.

13. Non-Compete. You agree that for nine (9) months after the Separation Date,
you will not, without the written prior consent of the Company, directly or
indirectly, on your own behalf or on behalf of any other person or entity, enter
into the employ of, render any services or assistance to, acquire any financial
interest in (excluding any securities held in your 401k account as of the
Separation Date), or otherwise become associated with (i) Penguin Random House,
(ii) Time, Inc., (iii) Pearson or (iv) Houghton Mifflin Harcourt. You further
agree, that for six (6) months after the Separation Date, you will not, without
the written prior consent of the Company, directly or indirectly, on your own
behalf or on behalf of any other person or entity, enter into the employ of,
render any services or assistance to, acquire any financial interest in
(excluding any securities held in your 401k account as of the Separation Date),
or otherwise become associated with, any person or entity engaged in a business,
including the trade publishing and K-12 educational publishing industries, whose
products and services are competitive with the Company’s products or services
which you supported while employed by the Company.

You represent that you have not violated this Section 13 during the period
between the Separation Date and the Effective Date.

14. Return of Company Property. You represent that you have returned to the
Company all property belonging to the Company and/or the Company Entities,
including but not limited to Blackberry, iPhone, laptop, desktop, keys, card
access to the building and office floors, phone card, rolodex (if provided by
the Company and/or the Company Entities), computer user name and password, disks
and/or voicemail code.

15. Severability. If any provision of this Agreement is held by a court of
competent jurisdiction to be illegal, void or unenforceable, such provision
shall have no effect; however, the remaining provisions shall be enforced to the
maximum extent possible. Further, if a court



--------------------------------------------------------------------------------

should determine that any portion of this Agreement is overbroad or
unreasonable, such provision shall be given effect to the maximum extent
possible by narrowing or enforcing in part that aspect of the provision found
overbroad or unreasonable. Additionally, if either party breaches the terms of
this Agreement, it shall constitute a material breach as to which you and the
Company may seek all relief available under the law.

16. No Admissions.

(a) This Agreement is not intended, and shall not be construed, as an admission
that you or any of the Company Entities has violated any federal, state or local
law (statutory or decisional), ordinance or regulation, breached any contract or
committed any wrong whatsoever.

(b) Should any provision of this Agreement require interpretation or
construction, it is agreed by the parties that the entity interpreting or
constructing this Agreement shall not apply a presumption against one party by
reason of the rule of construction that a document is to be construed more
strictly against the party who prepared the document.

17. Successors and Assigns. This Agreement is binding upon, and shall inure to
the benefit of, the parties and their respective heirs, executors,
administrators, successors and assigns.

18. Choice of Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of New York without regard to the principles of
conflicts of law.

19. Complete Agreement. You understand that this Agreement constitutes the
complete understanding between the Company and you, and supersedes any and all
agreements, understandings, and discussions, whether written or oral, between
you and any of the Company Entities, including the Severance Agreement dated
September 26, 2013, provided, that this Agreement shall not supersede those
provisions of the Company’s Code of Ethics which by their terms apply to former
employees of the Company, or any Stock Incentive Plan, Stock Option Agreement or
Restricted Stock Unit Agreement except as otherwise expressly stated in
Section 2(e) above. No other promises or agreements shall be binding unless in
writing and signed by both the Company and you after the Effective Date of this
Agreement. This Agreement may not be modified or amended unless in writing
signed by you and the Company.

20. Voluntary and Knowing Agreement. You acknowledge that you: (a) have
carefully read this Agreement in its entirety; (b) are hereby advised by the
Company in writing to consult with an attorney of your choice in connection with
this Agreement; (c) fully understand the significance of all of the terms and
conditions of this Agreement and have discussed them with your independent legal
counsel, or have had a reasonable opportunity to do so; (d) have had answered to
your satisfaction by your independent legal counsel any questions you have asked
with regard to the meaning and significance of any of the provisions of this
Agreement; and (e) are signing this Agreement voluntarily and of your own free
will and agree to abide by all the terms and conditions contained herein.

21. Review and Revocation Period. You acknowledge that you have had an
opportunity to consider this Agreement for at least twenty-one (21) days before
signing it. You acknowledge and agree that any modifications, material or
otherwise, made to the Agreement do



--------------------------------------------------------------------------------

not restart or affect in any manner the original twenty-one (21) calendar day
consideration period. You understand you may revoke this Agreement within seven
(7) days after you sign it by contacting Lindsey Cotter, SVP, Human Resources at
(212) 343-4679. If you do not timely revoke this Agreement, it will become
effective on the Effective Date. If you revoke the Agreement, all of the terms
and conditions contained herein will become null and void, including but not
limited to the obligation of the Company to provide the payments and other
benefits referred to in paragraph 2 above.

22. Paragraph Headings. The paragraph headings throughout this Agreement are for
convenience and reference only and the words therein shall in no way be held to
explain, modify, amplify or aid in the interpretation, construction or meaning
of the provisions of this Agreement.

23. This Agreement may be executed in separate counterparts, each of which shall
be deemed an original, and all of which together shall constitute one and the
same instrument.

[SIGNATURE PAGE TO FOLLOW]



--------------------------------------------------------------------------------

/s/Maureen O’Connell        

Maureen O’Connell

    Date: December 6, 2017

 

STATE OF NEW YORK    )         

) ss.:

COUNTY OF NEW YORK    )   

On this          day of                  2017, before me personally came Maureen
O’Connell to me known and known to me to be the person described and who
executed the foregoing Agreement, and he/she duly acknowledged to me that he/she
executed the same.

  Notary Public

 

SCHOLASTIC INC.     By:   /s/ Lindsey Cotter             Date: December 6, 2017
 

Lindsey Cotter

SVP, Human Resources

   